Van Brunt, P. J.
I concur in the opinion of Mr. Justice Daniels, with the exception that in my opinion the administratrix, as such, was a necessary party under the rule laid down in the case of Landon v. Townshend, 112 N. Y. 93, 19 N. E. Rep. 424. The judgment in this action would be no bar to another by the administratrix under the will suggested, and as the defendants should not be compelled to litigate the questions involved in this action, the administratrix should be made a party, so that the judgment will bea final adjudication upon the questions involved.
Barrett, J., concurs.